 1
 2
 3
 4
 5                                                            JS-6
 6
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10
                CENTRAL DISTRICT OF CALIFORNIA-SOUTHERN DIVISION
11
12
13   JEFFREY GEDDES,                       ) Case No. SACV 20-00550-JFW (AS)
                                           )
14                       Petitioner,       ) ORDER OF DISMISSAL
                                           )
15                                         )
           v.                              )
16                                         )
     (Warden) Houston,                     )
17                                         )
                         Respondent.       )
18                                         )
19
20                                      BACKGROUND
21
22         On    March    17,   2020,    Jeffrey     Geddes   (“Petitioner”),     a
23   California state prisoner proceeding pro se, filed a “Petition for
24   Writ of Habeas Corpus” (Docket Entry No. 1), which the Court
25   construes as a Writ of Habeas Corpus by a Person in State Custody
26   pursuant to 28 U.S.C. § 2254 (“Petition”). Petitioner purportedly
27   is   challenging     credits   related    to    his   2017   conviction    for
28   carjacking (pursuant to a plea agreement) and the resulting 3-year
 1   sentence in the Orange County Superior Court (Case No. 17WF1049).
 2   While the claims alleged are incomprehensible, Petitioner appears
 3   to contend that he is in custody based on charges that were
 4   dismissed.    (See Petition at 2-8).1
 5
 6        On September 30, 2019, Petitioner filed a Petition for Writ
 7   of Habeas Corpus by a Person in Federal Custody pursuant to 28
 8   U.S.C. § 2241, challenging the same conviction.2                 See Jeffrey
 9   Geddes v. Orange County Judge Michael Murray, Case No. SACV 19-
10   01871-JFW (AS); Docket Entry No. 1 (“the prior habeas action”).
11   On January 31, 2020, the district court issued an Order and
12   Judgment denying that habeas petition with prejudice (based on
13   Petitioner’s failure to comply with Court orders and failure to
14   prosecute), in accordance with the findings and conclusions of the
15   Magistrate Judge.    (Id.; Docket Entry Nos. 6-8).         On January 31,
16   2020, the district court denied Petitioner a certificate of
17   appealability.    (Id.; Docket Entry No. 9).
18
19        On   February   20,    2020,   Petitioner   filed    what    the     Court
20   construed as a Petition for Writ of Habeas Corpus by a Person in
21   State Custody pursuant to 28 U.S.C. § 2254, challenging the same
22   conviction.    See Jeffrey Geddes v. Cynthia M. Herrea, Judge,
23   Orange County Court, Case No. SACV 20-00349-JFW (AS); Docket Entry
24
          1
               The Court        refers   to   page   numbers   using     the    ECF
25   numbering system.
26        2
               Since Petitioner was in state custody, Petitioner’s
27   prior federal habeas petition should have been brought pursuant
     to 28 U.S.C. § 2254, rather than 28 U.S.C. § 2241.
28
                                          2
 1   No. 1).   On February 25, 2020, the district court dismissed that
 2   habeas petition without prejudice as an unauthorized, successive
 3   petition.   (Id.; Docket Entry No. 3).
 4
 5         On March 9, 2020, Petitioner filed what the Court construed
 6   as a Petition for Writ of Habeas Corpus by a Person in State
 7   Custody pursuant to 28 U.S.C. § 2254, challenging the same
 8   conviction.      See Jeffrey Geddes v. Kimberly Menninger, Case No.
 9   SACV 20-00471-JFW (AS); Docket Entry No. 1).          On March 12, 2020,
10   the   district    court   dismissed   that   habeas   petition   without
11   prejudice as an unauthorized, successive petition.         (Id.; Docket
12   Entry No. 3).
13
14                                DISCUSSION
15
16         The Antiterrorism and Effective Death Penalty Act of 1996
17   (“AEDPA”), enacted on April 24, 1996, provides in pertinent part
18   that:
19              (a) No circuit or district judge shall be required
           to entertain an application for a writ of habeas corpus
20         to inquire into the detention of a person pursuant to a
           judgment of a court of the United States if it appears
21         that the legality of such detention has been determined
           by a judge or court of the United States on a prior
22         application for a writ of habeas corpus, except as
           provided in §2255.
23
                (b)(1) A claim presented in a second or successive
24         habeas corpus application under section 2254 that was
           presented in a prior application shall be dismissed.
25
                (2) A claim presented in a second or successive
26         habeas corpus application under section 2254 that was
           not presented in a prior application shall be dismissed
27         unless--
28
                                      3
 1             (A) the applicant shows that the claim relies on a
          new rule of constitutional law, made retroactive to
 2        cases on collateral review by the Supreme Court, that
          was previously unavailable; or
 3
               (B)(i) the factual predicate for the claim could
 4        not have been discovered previously through the exercise
          of due diligence; and
 5
               (ii) the facts underlying the claim, if proven and
 6        viewed in light of the evidence as a whole, would be
          sufficient to establish by clear and convincing evidence
 7        that, but for constitutional error, no reasonable fact
          finder would have found the applicant guilty of the
 8        underlying offense.
 9             (3)(A) Before a second or successive application
          permitted by this section is filed in the district
10        court, the applicant shall move in the appropriate court
          of appeals for an order authorizing the district court
11        to consider the application.
12             (B) A motion in the court of appeals for an order
          authorizing the district court to consider a second or
13        successive application shall be determined by a three-
          judge panel of the court of appeals.
14
               (C) The court of appeals may authorize the filing
15        of a second or successive application only if it
          determines that the application makes a prima facie
16        showing that the application satisfies the requirements
          of this subsection.
17
               (D) The court of appeals shall grant or deny the
18        authorization to file a second or successive application
          not later than 30 days after the filing of the motion.
19
               (E) The grant or denial of an authorization by a
20        court of appeals to file a second or successive
          application shall not be appealable and shall not be the
21        subject of a Petition for Rehearing or for a Writ of
          Certiorari.
22
               (4) A district court shall dismiss any claim
23        presented in a second or successive application that the
          court of appeals has authorized to be filed unless the
24        applicant   shows   that   the   claim   satisfies   the
          requirements of this section. 28 U.S.C. § 2244.
25
26        28 U.S.C. § 2244(b)(3) “creates a ‘gatekeeping’ mechanism for
27   the consideration of second or successive applications in district
28
                                     4
 1   court.   The prospective applicant must file in the court of
 2   appeals a motion for leave to file a second or successive habeas
 3   application in the district court.   § 2244(b)(3)(A).”   Felker v.
 4   Turpin, 518 U.S. 651, 657 (1996).
 5
 6        The instant Petition, filed on March 17, 2020, and the prior
 7   habeas action both challenge Petitioner’s custody pursuant to the
 8   same 2017 judgment entered by the Orange County Superior Court.
 9   Accordingly, the instant Petition is a second or successive habeas
10   petition for purposes of 28 U.S.C. § 2244.   Therefore, Petitioner
11   was required to obtain authorization from the Court of Appeals
12   before filing the present Petition. See 28 U.S.C. §2244(b)(3)(A).
13   No such authorization has been obtained in this case.
14
15        Moreover, the claim asserted in the instant Petition does not
16   appear to fall within the exceptions to the bar on second or
17   successive petitions because the asserted claim is not based on
18   newly discovered facts or a “a new rule of constitutional law,
19   made retroactive to cases on collateral review by the Supreme
20   Court, that was previously unavailable.” Tyler v. Cain, 533 U.S.
21   656, 662 (2001).   However, this determination must be made by the
22   United States Court of Appeals upon a petitioner’s motion for an
23   order authorizing the district court to consider his second or
24   successive petition. 28 U.S.C. § 2244(b); see also Burton v.
25   Stewart, 549 U.S. 147, 157 (2007)(where the petitioner did not
26   receive authorization from the Court of Appeals before filing
27   second or successive petition, “the District Court was without
28
                                      5
 1   jurisdiction to entertain [the petition]”); Barapind v. Reno, 225
 2   F.3d 1100, 1111 (9th Cir. 2000)(“[T]he prior-appellate-review
 3   mechanism set forth in § 2244(b) requires the permission of the
 4   court of appeals before ‘a second or successive habeas application
 5   under § 2254’ may be commenced.”).
 6
 7        Because Petitioner has not obtained authorization from the
 8   Ninth Circuit Court of Appeals, this Court cannot entertain the
 9   present Petition.    See Burton v. Stewart, 549 U.S. at 157.
10
11                                  ORDER
12
13        Accordingly, IT IS ORDERED that the Petition be dismissed
14   without prejudice.
15
16        LET JUDGMENT BE ENTERED ACCORDINGLY.
17
18   DATED:   March 24, 2020
19
20                                   ____________________________
                                            JOHN F. WALTER
21                                   UNITED STATES DISTRICT JUDGE
22
23
24
25
26
27
28
                                      6
